
	
		III
		111th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Mr. Casey (for himself,
			 Mr. Grassley, and
			 Mr. Kohl) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 24, 2010, as
		  Prescription Drug Disposal Awareness Day.
	
	
		Whereas in 2008, pharmacies in the United States filled
			 3,649,468,866 retail drug prescriptions;
		Whereas in 2008, approximately 15,200,000 Americans 12
			 years of age and older reported having taken a prescription drug that had not
			 been prescribed to them for recreational purposes in the previous year;
		Whereas in 2006, approximately 26,400 deaths occurred in
			 the United States from an unintentional drug overdose;
		Whereas prescription drugs are involved in more overdose
			 deaths annually than illegal drugs;
		Whereas in 2007 and 2008, 55.9 percent of individuals 12
			 years of age and older who used pain relievers nonmedically in the past year
			 had obtained the pain relievers from a friend or relative for free;
		Whereas in 2007 and 2008, of the individuals 12 years of
			 age and older who obtained nonmedical pain relievers from a friend or relative
			 for free—
			(1)81.7 percent
			 indicated that the friend or relative had obtained the drugs from just 1
			 doctor; and
			(2)1.6 percent
			 reported that the friend or relative had bought the drugs from a drug dealer or
			 other stranger;
			Whereas the improper disposal of prescription drugs may
			 result in chemicals contaminating the environment and water supply; and
		Whereas collection programs may reduce the supply of
			 unused, unwanted prescription drugs in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates May
			 24, 2010, as Prescription Drug Disposal Awareness Day;
			(2)recognizes the
			 importance of prescription drug disposal programs to reduce the supply of
			 unused, unwanted prescription drugs in the United States; and
			(3)encourages each
			 State to establish and promote a prescription drug collection program.
			
